Filed with the U.S. Securities and Exchange Commission on January 26, 2016 1933 Act Registration File No.033-12213 1940 Act File No. 811-05037 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ X ] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. [ X ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ X ] Amendment No. [ X ] (Check appropriate box or boxes.) PROFESSIONALLY MANAGED PORTFOLIOS (Exact Name of Registrant as Specified in Charter) 615 East Michigan Street Milwaukee, WI53202 (Address of Principal Executive Offices, including Zip Code) Registrant’s Telephone Number, including Area Code:(626) 914-7363 Elaine E. Richards, Esq. Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and Address of Agent for Service) Copy to: Domenick Pugliese, Esq. Schiff Hardin LLP 666 Fifth Avenue, Suite 1700 New York, NY 10103 It is proposed that this filing will become effective (check appropriate box) [ ] immediately upon filing pursuant to paragraph (b) [ ] On (date) pursuant to paragraph (b) [ ] 60 days after filing pursuant to paragraph (a)(1) [ X ] on March 28, 2106 pursuant to paragraph (a)(1) [ ] 75 days after filing pursuant to paragraph (a)(2) [ ] on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post- effective amendment. Explanatory Note: This Post-Effective Amendment No. 655 to the Registration Statement of Professionally Managed Portfolios (the “Trust”) is being filed to update the name and investment objective of one series of the Trust: the Hodges Blue Chip Equity Income Fund (formerly known as the Hodges Blue Chip 25 Fund.) SUBJECT TO COMPLETION DATED JANUARY 26, 2016 The information in this Prospectus is not complete and may be changed.We may not sell these securities until the registration filed with the Securities and Exchange Commission is effective.This Prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any state where the offer is not permitted. PROSPECTUS March 28, 2016 Blue Chip Equity Income Fund (formerly known as the “Blue Chip 25 Fund”) Retail Class Ticker HDPBX www.hodgesfunds.com Hodges Capital – Managing Equity Funds Since 1992 The Securities and Exchange Commission has not approved or disapproved these securities or passed upon the accuracy or adequacy of this Prospectus.Any representation to the contrary is a criminal offense. Table of Contents SUMMARY SECTION HODGES BLUE CHIP EQUITY INCOME FUND (Retail Class) HDPBX 2 INVESTMENT OBJECTIVES AND PRINCIPAL INVESTMENT STRATEGIES 8 PRINCIPAL INVESTMENT STRATEGIES 8 PRINCIPAL INVESTMENT STRATEGIES 9 PRINCIPAL RISKS OF INVESTING IN THE FUND 10 PORTFOLIO HOLDINGS INFORMATION 13 MANAGEMENT OF THE FUND 14 SHAREHOLDER INFORMATION 16 ACCOUNT AND TRANSACTION POLICIES 23 EXCHANGING SHARES 24 TOOLS TO COMBAT FREQUENT TRANSACTIONS 24 DIVIDENDS AND DISTRIBUTIONS 25 TAX CONSEQUENCES 25 RULE 12b-1 AND OTHER SERVICE FEES 26 INDEX DESCRIPTIONS 27 FINANCIAL HIGHLIGHTS 28 PRIVACY NOTICE 30 Table of Contents - Prospectus SUMMARY SECTION HODGES BLUE CHIP EQUITY INCOME FUND (Retail Class) HDPBX Investment Objective The Hodges Blue Chip Equity Income Fund (the “Fund”) seeks income and long-term capital appreciation. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment) Retail Class Shares Redemption/Exchange Fee (as a percentage of amount redeemed/exchanged within 30 days of purchase) 1.00% Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Retail Class Shares Management Fees 0.65% Distribution and Service (Rule 12b-1) Fees 0.25% Other Expenses 0.51% Acquired Fund Fees and Expenses 0.01% Total Annual Fund Operating Expenses 1.42% Fee Waiver and/or Expense Reimbursement/Recoupment -0.11% Total Annual Fund Operating Expenses After Fee Waiver and/or Expense Reimbursement/Recoupment(1) 1.31% (1) Hodges Capital Management, Inc. (the “Advisor”) has contractually agreed to reduce its fees and pay the Fund’s expenses (excluding Acquired Fund Fees and Expenses, interest expense in connection with investment activities, taxes and extraordinary expenses) in order to limit Total Annual Fund Operating Expenses After Fee Waiver and/or Expense Reimbursement/Recoupment for Retail Class shares of the Fund to 1.30% of the Fund’s average net assets (the “Expense Cap”). The Expense Cap will remain in effect at least until July31, 2017.The Agreement may be terminated at any time by the Board upon 60 days’ written notice to the Advisor, or by the Advisor with the consent of the Board. The Advisor may request recoupment of previously waived fees and paid expenses from the Fund for three years from the date they were waived or paid, subject to the Expense Cap. Summary Section
